PER CURIAM.
We reverse the appealed summary final judgment on the authority of Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990), and remand for further proceedings.
REVERSED AND REMANDED.
STONE, WARNER and GARRETT, JJ., concur.
MOTION FOR CLARIFICATION
PER CURIAM.
We choose to treat appellees’ motion for rehearing as a motion for clarification which we grant to clarify our February 19, 1992 opinion as follows:
As to the appealed summary final judgment entered in favor of appellee GMAC Leasing Corporation, we affirm. As to the appealed summary final judgment entered in favor of appellee General Motors Acceptance Corporation, we reverse on the authority of Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990), and remand for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR FURTHER PROCEEDINGS.
STONE, WARNER and GARRETT, JJ., concur.